Citation Nr: 9923173	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claims of entitlement to service connection for 
the following: (1) hypertension; (2) depression; and (3) 
arthritis of the right ankle, cervical spine and thoracic 
spine.

In December 1998, the Board issued a decision that denied the 
appellant's claims for service connection for hypertension 
and for arthritis of the right ankle, cervical spine and 
thoracic spine.  The Board's decision also remanded the issue 
of service connection for depression for an additional 
medical examination of the veteran.

The additional development has been completed.  Accordingly, 
the Board now proceeds with its review of the appellant's 
claim for service connection for an acquired psychiatric 
disorder, including depression.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served on active duty from September 1956 to 
December 1963.  An inservice medical treatment report, dated 
November 1963, noted a diagnosis of acute situational 
disorder. 

3.  Two separate VA psychiatric examination reports, dated 
September 1996 and March 1999, concluded with diagnoses of 
major depression.  Both of the VA examiners conducting these 
examinations concluded that it is more likely than not that 
the veteran's current major depression is etiologically 
related to his active duty service.


CONCLUSION OF LAW

The appellant's acquired psychiatric disorder, to include 
depression, was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110, (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1996); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from September 1956 to 
December 1963.  The veteran's entrance examination, dated 
September 1956, noted essentially normal findings throughout.  
An inservice treatment report, dated November 1963, noted 
that the veteran was seen by a psychiatrist.  The report 
indicated that the veteran was prescribed Thorazine.  A 
diagnosis of acute situational disorder was given.  The 
veteran's discharge examination, performed in December 1963, 
noted a normal psychiatric evaluation.  

Post service medical treatment reports, dated July 1996 
through September 1996, were submitted by M. Kline, M.D. and 
the Northeast Alabama Regional Medical Center.  A review of 
these records revealed treatment for a variety of conditions, 
including arthritis, hypertension and adenocarcinoma of the 
prostate.  

In September 1996, a VA psychiatric examination was 
conducted.  The report of this examination noted the 
following, in part:

He states he volunteered for service in 
the Army and served over seven years.  He 
states that he was given a general 
discharge after he threatened suicide in 
the service.  He is, however, unable to 
recall the situation or any particular 
details leading up to his threat of 
suicide.

The patient states that throughout the 
years he has never been particularly 
happy.  He does state that his depression 
is some worse now because of declining 
health on both his part and his current 
wife's part.  

Mental status examination revealed that the veteran was 
"obviously depressed with moderate anxiety, some mild 
agitation, depressed affect with no range of affect seen 
other than his depression.  He looks on the verge of tears 
though he denies crying spells."  The report concluded with 
a diagnosis of major depression.  The VA examiner also noted 
that, although he was unable to review the veteran's claims 
file, "it does seem likely that this did occur for the first 
time in the service as he did serve seven years in the 
service before getting into any particular problems with 
this."

In March 1997, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he had thought about 
suicide during service.  He indicated that he was referred to 
a psychiatrist and soon thereafter he was separated from the 
service.  He also noted that his inservice condition has 
continued and worsened over the years.

In March 1999, a second VA psychiatric examination was 
conducted.  The report of this examination noted the 
veteran's complaints of feeling depressed and worthless.  
Mental status examination indicated that the veteran had all 
the major symptoms of depression.  A diagnosis of major 
depression, recurrent, severe, was given.  In addition, the 
VA examiner, after reviewing the veteran's claims file, 
concluded that it "seemed likely that the veteran's 
depression occurred for the first time in service."  He also 
noted that "it is at least as likely as not that the acute 
situational disorder precipitated the onset of depression 
during his active duty service, and it is at least as likely 
as not that veteran's current depression is etiologically 
related to his acquired depression during active duty 
service."

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  All 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Although the evidence of record is unclear regarding the 
precise date of onset of the veteran's acquired psychiatric 
disorder, the Board finds the veteran's statements and 
testimony regarding the initial manifestations of that 
condition to be credible in view of the lack of evidence to 
the contrary.  An inservice medical treatment report, dated 
November 1963, noted a diagnosis of acute situational 
disorder.  Moreover, VA examiners concluded that it seemed 
likely or as likely as not that the veteran's current 
depression is etiologically related to his active duty 
service.  

Accordingly, the Board finds that the evidence of record is 
in relative equipoise.  Where there is an approximate balance 
of positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving that issue shall be 
given to the appellant.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).  Accordingly, through application of the benefit 
of the doubt doctrine, the Board finds that the veteran's 
acquired psychiatric disorder, including depression, was 
incurred in service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

